                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION


JESSE HERRERA                                    §

VS.                                              §               CIVIL ACTION NO. 9:18-CV-21

WARDEN, RUFUS H. DUNCAN                          §
GERIATRIC FACILITY

                                     MEMORANDUM ORDER

       Pending before this Court is Petitioner’s Motion to Alter or Amend Judgment filed
November 16, 2018 (docket entry no. 9). Petitioner requests that the Memorandum Opinion and

Final Judgment entered October 18, 2018 be vacated (docket entry nos. 7 & 8).

                                           Background

       On March 5, 2018, the Magistrate Judge to whom this case was referred entered a Report and

Recommendation, recommending the petition for writ of habeas corpus be dismissed (docket entry

no. 2). Petitioner filed Objections to the Report and Recommendation on August 22, 2018 (docket

entry no. 6). After considering the objections, this Court entered a Memorandum Opinion and Order

Overruling the Objections on October 18, 2018 (docket entry no. 7). A Final Judgment was entered

the same day (docket entry no. 8).

                                            Discussion

       Petitioner filed a Motion to Alter or Amend Judgment. As the motion was filed within 28

days of entry of judgment, the motion is construed as a Motion for Reconsideration under Federal

Rule of Civil Procedure 59(e).

       A motion filed pursuant to Rule 59(e) of the Federal Rules of Civil Procedure “calls into

question the correctness of the judgment” and “must clearly establish either a manifest error of law

or fact or must present newly discovered evidence.” See Templet v. Hydrochem, Inc., 367 F.3d 473,

478 (5th Cir. 2004) (quoting In re TransTexasGas Corp., 303 F.3d 571, 581 (5th Cir. 2002)); see

also Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005) (internal quotations omitted). District
Courts have been given considerable discretion over whether to grant or deny a motion for

reconsideration. Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir. 1993). Moreover,

a Rule 59(e) motion “cannot be used to raise arguments which could, and should, have been made

before the judgment issued. Rosenzqeig v. Azurix Corp. 332 F.3d 854, 63-64 (5th Cir. 2003).

“Reconsideration of a judgment after its entry is an extraordinary remedy that should be used

sparingly.” Templet, 367 F.3d 479.

        Petitioner re-urges the same arguments as presented in his Objections to the Report and

Recommendation of the Magistrate Judge.               As this Court previously stated in its

Memorandum Order, Petitioner cannot contest a state court conviction in a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241. Nor does this Court have authority to make some

determination regarding actions or inactions taken by the Fifth Circuit Court of Appeals. Petitioner

has demonstrated neither a manifest error of law or fact nor presented newly discovered evidence.

It is, therefore,

        ORDERED that Petitioner’s Motion to Alter or Amend Judgment (docket entry no. 9) is

DENIED.

               So ORDERED and SIGNED November 20, 2018.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                                 2
